                      Exhibit A

               Objection Summary Chart




1004841629v8
                                                                In re David’s Bridal, Inc., et al.
                                                 Chapter 11 Case No. 18-12635 (LSS) (Jointly Administered)
                                          Summary of the Debtors’ Responses to Objections to Confirmation of the Plan 1
Objections                                                                                                                                                                                                                        Page No.


I.        Objections to the Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization Under Chapter 11 of the Bankruptcy Code ................. 4
          Maricopa County Treasurer’s Objection of Proposed Joint Prepackaged Plan of the Reorganization Under Chapter 11 of the Bankruptcy Code
                 [D.I. 183].................................................................................................................................................................................................................. 4
          Limited Objection of Brookfield Properties Retail Group, Hines Real Estate Investment Trust, Inc., Philips International Holding Corp., and
                  Site Centers Corp. to the Proposed Joint Prepackaged Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [D.I. 232] .................. 4
          Limited Objection of ARC CTCHRNC001, LLC, ARC SSSDLLA001, LLC, Brixmor Operating Partnership LP, Centerpoint Development
                  Company L.L.C., Federal Realty Investment Trust, Gateway Pinole Vista, LLC, Manana-DCIT, LLC, MT San Antonio I, LLC, PGIM
                  Real Estate, R46 Realty Associates, L.P., Starwood Retail Partners, LLC, and the Macerich Company to the Proposed Joint
                  Prepackaged Plan of Reorganization Under Chapter 11 of the Bankruptcy Code. [D.I. 235] ................................................................................. 6
II.       Objections to (A) the Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization Under Chapter 11 of the Bankruptcy Code
          and (B) the Debtors’ Assumption of Executory Contracts and Unexpired Leases. ............................................................................................ 9
          Weingarten’s Limited Objection to (1) Notice of Assumption of Executory Contracts and Unexpired Leases of Debtors and Related
                  Procedures, (2) Joint Prepackaged Chapter 11 Plan of Reorganization Under Chapter 11 of the Bankruptcy Code, and (3) Disclosure
                  Statement for the Joint Prepackaged Chapter 11 Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [D.I. 164] ........................... 9
          4545 Kennedy, LLC’s Limited Objection to (1) Notice of Assumption of Executory Contracts and Unexpired Leases of Debtors and Related
                 Procedures, (2) Joint Prepackaged Chapter 11 Plan of Reorganization Under Chapter 11 of the Bankruptcy Code, and (3) Disclosure
                 Statement for the Joint Prepackaged Chapter 11 Plan of reorganization Under Chapter 11 of the Bankruptcy Code [D.I. 190] ......................... 10
          Spring Creek Improvements, LLC, Fairview Heights Improvements, LLC, Agree Limited Partnership, Ramco West Oaks II, LLC, and Villa
                  View, LLC’s Limited Objection to (1) Notice of Assumption of Executory Contracts and Unexpired Leases of Debtors and Related
                  Procedures, (2) Joint Prepackaged Chapter 11 of the Bankruptcy Code, and (3) Disclosure Statement for the Joint Prepackaged
                  Chapter 11 Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [D.I. 191] .................................................................................. 11
          Limited Objection and Reservation of Rights of Salesforce.com, Inc. to the Assumption and Assignment of Executory Contracts and Release
                  [D.I. 184] and Declaration of Kevin Ramirez in Support of the Limited Objection and Reservation of Rights of Salesforce.com, Inc. to
                  the Assumption and Assignment of Executory Contracts [D.I. 185] ..................................................................................................................... 12



1
      Capitalized terms used but not otherwise defined in this Chart have the meanings provided to such terms in the Debtors’ Proposed Joint Prepackaged Plan
      of Reorganization Under Chapter 11 of the Bankruptcy Code [D.I. 12] (as may be amended, supplemented or modified, the “Plan”).


                                                                                                                     i
       Joinder of Washington Prime Group Inc. to the Limited Objection of Certain Landlords to the Debtors’ Proposed Joint Prepackaged Plan of
                Reorganization Under Chapter 11 of the Bankruptcy Code [D.I. 231] .................................................................................................................. 14
       Limited Objection, Joinder and Reservation of Rights of Cumberland Avenue Plaza, L.L.C. to the Debtors’ (I) Proposed Joint Prepackaged
               Plan of Reorganization Under Chapter 11 of the Bankruptcy Code, and (II) Disclosure Statement for Joint Prepackaged Chapter 11
               Plan of Reorganization of David’s Bridal, Inc. and its Affiliated Debtors [D.I. 233] ............................................................................................ 14
       Joinder of Madison Waldorf LLC to Weingarten’s Limited Objection to (1) Notice of Assumption of Executory Contracts and Unexpired
                Leases of Debtors and Related Procedures, (2) Joint Prepackaged Chapter 11 Plan of Reorganization Under Chapter 11 of the
                Bankruptcy Code, and (3) Disclosure Statement for the Joint Prepackaged Plan of Reorganization Under Chapter 11 of the Bankruptcy
                Code. [D.I. 234] .................................................................................................................................................................................................... 17
       Comenity Capital Bank’s Limited Objection and Reservation of Rights with Respect to (1) the Notice of Assumption of Executory Contracts
              and Unexpired Leases of Debtors and Related Procedures and (2) the Proposed Joint Prepackaged Plan of Reorganization Under
              Chapter 11 of the Bankruptcy Code. [D.I. 246] ..................................................................................................................................................... 18
III.   Objections to the Debtors’ Assumption of Executory Contracts and Unexpired Leases ................................................................................. 20
       Limited Objection and Reservation of Rights of Cumberland Avenue Plaza, L.L.C. to the Debtors’ Notice of Assumption of Executory
               Contracts and Unexpired Leases of Debtors and Related Procedures [D.I. 186] ................................................................................................... 20
       CBL & Associates Management, Inc.’s (“CBL”) Limited Objection to Debtor’s Stated Cure Amounts [D.I. 192] .......................................................... 21
       Limited Objection of Washington Prime Group Inc. to the Notice of Assumption of Executory Contracts and Unexpired Leases of Debtors and
               Related Procedures [D.I. 193] ................................................................................................................................................................................ 22
       Limited Objection of Brookfield Properties Retail Group, Hines Real Estate Investment Trust, Inc., Philips International Holding Corp., and
               Site Centers Corp. to the Notice of Assumption of Executory Contracts and Unexpired Leases of Debtors and Related Procedures [D.I.
               197] ........................................................................................................................................................................................................................ 23
       Limited Objection, Joinder and Reservation of Rights of Levin Management Corporation to the Notice of Assumption of Executory Contracts
               and Unexpired Leases of Debtors and Related Procedures [D.I. 204] ................................................................................................................... 24
       Limited Objection of KIR Maple Grove L.P., KIR Tukwila, L.P., 280 Metro Limited Partnership and Amerishop Suburban, L.P. to Debtors’
               Notice of Assumption of Unexpired Leases of Debtors and Related Procedure [D.I. 225] ................................................................................... 24
       Limited Objection of ARC CTCHRNC001, LLC, ARC SSSDLLA001, LLC, Brixmor Operating Partnership LP, Centerpoint Development
               Company L.L.C., Federal Realty Investment Trust, Gateway Pinole Vista, LLC, Manana-DCIT, LLC, PGIM Real Estate, R46 Realty
               Associates, L.P., Starwood Retail Partners, LLC, The Macerich Company and Weitzman to the Notice of Assumption of Executory
               Contracts and Unexpired Leases of Debtors and Related Procedures [D.I. 229] ................................................................................................... 25




                                                                                                                  ii
IV.   Objections to the Debtor’s Combined (1) Determination of the Adequacy of Their Disclosure Statement and (2) Confirmation of
      their Proposed Join Prepackaged Plan of Reorganization Including but not Limited to the Releases Contained in The Plan.................... 26
      Objections and Reservation of Rights of Jenny Yoo Collection, Inc. to the Debtors Sought After Combined (1) Determination of the Adequacy
              of their Disclosure Statement and (2) Confirmation of Their Proposed Joint Prepackaged Plan of Reorganization Including but not
              Limited to the Releases Contained in the Plan [D.I. 238] ..................................................................................................................................... 26




                                                                                                  iii
I.      Objections to the Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization Under Chapter 11 of the Bankruptcy
        Code
1.
Maricopa County Treasurer’s Objection of Proposed Joint Prepackaged Plan of the Reorganization Under Chapter 11 of the Bankruptcy Code
[D.I. 183]

ITEM                   OBJECTION                                                  RESPONSE                                        STATUS

1A.      Section 10.1 of the Plan fails to provide for   Maricopa County Treasurer has agreed to withdraw its objection Pending resolution
         the retention of tax liens securing payment     once payment of the outstanding tax claims is received. The
         of the Maricopa County Treasurer’s tax          Debtors have sent payment of such claims and are awaiting
         claims until the taxes and interest are paid    confirmation of receipt.
         in full.
         [Page 2, paragraph 4, D.I. 183]

1B.      The Plan fails to provide for postpetition Same as Item 1A above.                                                  Same as Item 1A
         statutory interest that accrues on the                                                                             above
         Maricopa County Treasurer’s tax claims.
         [Page 2, paragraph 5, D.I. 183]


2.
Limited Objection of Brookfield Properties Retail Group, Hines Real Estate Investment Trust, Inc., Philips International Holding Corp., and Site
Centers Corp. to the Proposed Joint Prepackaged Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [D.I. 232]

ITEM                   OBJECTION                                                 RESPONSE                                         STATUS

2A.     Section 6.2 of the Plan should be revised to The Debtors have revised Section 6.2 of the Plan to address this The changes to the
        provide for the Debtors or Disbursing objection.                                                              Plan should resolve
        Agent to recognize or deal with counsel                                                                       this objection.
        and/or any management agent of the
        landlords.
        [Page 3, paragraphs 7-9, D.I. 232]



                                                                        4
Limited Objection of Brookfield Properties Retail Group, Hines Real Estate Investment Trust, Inc., Philips International Holding Corp., and Site
Centers Corp. to the Proposed Joint Prepackaged Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [D.I. 232]

2B.     Undisputed portions of Cure Amounts must       Section 8.3 of the Plan provides that Cure Amounts shall be paid Disputed
        be paid on the Effective Date, with disputed   on the later of (i) the Effective Date or (ii) without acceleration in
        amounts paid upon a final resolution or        the ordinary course of business. The Debtors believe that the Plan
        adjudication.                                  treatment of Cure Amounts is appropriate and should not be
                                                       changed.
        [Pages 3-4, paragraphs 10-12, D.I. 232]

2C.     Any proposed assignments of leases must The Debtors have added language to the Proposed Confirmation                The language in the
        be made with sufficient notice to the Order to address this objection, as discussed in paragraph 135 of             Proposed
        affected landlords, and the proposed the Memorandum. See Proposed Confirmation Order ¶ 28(d).                       Confirmation Order
        assignees must provide adequate assurance                                                                           should resolve this
        of their ability to satisfy the terms of the                                                                        objection.
        leases in question. Specifically, Section
        8.1(b) of the Plan does not contain a notice
        requirement prior to assignment to
        Affiliates.
        [Pages 4-5, paragraphs 13-16, D.I. 232]

2D.     Any determinations of leases must be made This objection is addressed in paragraphs 127 to 130 of the Disputed
        prior     to    the    Confirmation   Date. Memorandum.
        Specifically, Section 8.2(b) of the Plan
        allows the Debtor or Reorganized Debtor to
        reject leases after an Assumption Dispute is
        resolved.
        [Page 5, paragraphs 17-19 ,D.I. 232]




                                                                        5
Limited Objection of Brookfield Properties Retail Group, Hines Real Estate Investment Trust, Inc., Philips International Holding Corp., and Site
Centers Corp. to the Proposed Joint Prepackaged Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [D.I. 232]

2E.     The Debtor must remain responsible for The Debtors have added language to the Proposed Confirmation                 The language in the
        accrued but unbilled amounts and Order to address this objection, as discussed in paragraphs 135 of                 Proposed
        indemnity obligations.         Specifically, the Memorandum. See Proposed Confirmation Order ¶ 28(b).               Confirmation Order
        Section 8.3 of the Plan appears to provide                                                                          should resolve this
        for an improper release of claims held by                                                                           objection.
        the landlords in connection with their
        assumed leases. It is currently unclear
        whether confirmation will be without
        prejudice to the rights of landlords with
        assumed leases, insofar as they seek to
        pursue claims against the Debtors.
        [Pages 5-6, paragraphs 20-22, D.I. 232]


3.
Limited Objection of ARC CTCHRNC001, LLC, ARC SSSDLLA001, LLC, Brixmor Operating Partnership LP, Centerpoint
Development Company L.L.C., Federal Realty Investment Trust, Gateway Pinole Vista, LLC, Manana-DCIT, LLC, MT San Antonio
I, LLC, PGIM Real Estate, R46 Realty Associates, L.P., Starwood Retail Partners, LLC, and the Macerich Company to the Proposed
Joint Prepackaged Plan of Reorganization Under Chapter 11 of the Bankruptcy Code. [D.I. 235]

ITEM                   OBJECTION                                                  RESPONSE                                        STATUS

3A.     The Plan improperly seeks to assume or See response to Item 2D above.                                               Disputed
        reject leases beyond the Confirmation Date
        absent landlord consent.        Specifically,
        Sections 8.2(b) and 8.8(d) of the Plan,
        violate section 365(d)(4) of the Bankruptcy
        Code by extending the time period for
        rejecting leases beyond the Confirmation
        Date.
        [Pages 3-4, paragraphs 5-8, D.I. 235]



                                                                        6
Limited Objection of ARC CTCHRNC001, LLC, ARC SSSDLLA001, LLC, Brixmor Operating Partnership LP, Centerpoint
Development Company L.L.C., Federal Realty Investment Trust, Gateway Pinole Vista, LLC, Manana-DCIT, LLC, MT San Antonio
I, LLC, PGIM Real Estate, R46 Realty Associates, L.P., Starwood Retail Partners, LLC, and the Macerich Company to the Proposed
Joint Prepackaged Plan of Reorganization Under Chapter 11 of the Bankruptcy Code. [D.I. 235]

ITEM                 OBJECTION                                                  RESPONSE                                       STATUS

3B.    The plan improperly seeks to modify rights The Debtors have added language to the Proposed Confirmation            The language in the
       under leases. Any assumption of the lease Order to address this objection, as discussed in paragraphs 135 of       Proposed
       must be cum onere, with the Debtor or the the Memorandum. See Proposed Confirmation Order ¶ 28(b).                 Confirmation Order
       Reorganized Debtor assuming liability for                                                                          should resolve this
       all obligations for rent that has accrued but                                                                      objection.
       which is unbilled, rent that is yet due,
       maintenance charges and indemnity
       obligations.
       [Pages 4-6. paragraphs 9-11, D.I. 235]

3C.    The Plan improperly seeks to deprive The Debtors have added language to the Proposed Confirmation                  The language in the
       creditors of their setoff, recoupment and Order to address this objection, as discussed in paragraph 135 of        Proposed
       subrogation rights. Sections 10.5 and 10.11 the Memorandum. See Proposed Confirmation Order ¶ 35.                  Confirmation Order
       of the Plan diminish the ability of the                                                                            should resolve this
       landlord to exercise such rights.                                                                                  objection.
       [Page 6-7, paragraph 12, D.I. 235]

3D.    The injunction and release provisions are      The Debtors have added language to the Proposed Confirmation        The language in the
       overbroad and ambiguous. Sections 10.3,        Order to address this objection, as discussed in paragraph 135 of   Proposed
       10.5 and 10.6(b) of the Plan improperly        the Memorandum. See Proposed Confirmation Order ¶ 28(b) and         Confirmation Order
       deprive landlords of their setoff rights and   Proposed Confirmation Order ¶ 35.                                   should resolve this
       fail to address the fact that various claims                                                                       objection.
       and rights under leases that arise prior to
       confirmation must survive afterwards.
       [Pages 7-8, paragraph 13, D.I. 235]




                                                                      7
Limited Objection of ARC CTCHRNC001, LLC, ARC SSSDLLA001, LLC, Brixmor Operating Partnership LP, Centerpoint
Development Company L.L.C., Federal Realty Investment Trust, Gateway Pinole Vista, LLC, Manana-DCIT, LLC, MT San Antonio
I, LLC, PGIM Real Estate, R46 Realty Associates, L.P., Starwood Retail Partners, LLC, and the Macerich Company to the Proposed
Joint Prepackaged Plan of Reorganization Under Chapter 11 of the Bankruptcy Code. [D.I. 235]

ITEM                 OBJECTION                                              RESPONSE                                      STATUS

3E.    The Debtors should pay all undisputed See response to Item 2B above.                                         Disputed
       Cure Amounts not later than the Effective
       Date.
       [Page 8, paragraph 14, D.I. 235]

3F.    The Debtors’ exit financing must preserve The Debtors do not intend to grant the exit financing lenders liens Pending resolution
       and protect the rights of landlords. The against the Debtors’ leases or provide them with rights of entry or
       collateral should not include liens against occupancy in violation of applicable non-bankruptcy law.
       the leases, and the exit financing lenders
       should not be granted rights of entry or
       occupancy.
       [Pages 9-10, paragraphs 18-19, D.I. 235]

3G.    The unexpired leases cannot be assigned The Debtors have added language to the Proposed Confirmation The language in the
       under the Plan without notice to the Order to address this objection, as discussed in paragraph 135 of Proposed
       landlords.                                the Memorandum. See Proposed Confirmation Order ¶ 28(d).     Confirmation Order
                                                                                                              should resolve this
       [Pages 10-11, paragraphs 20-21, D.I. 235]
                                                                                                              objection.




                                                                   8
II.    Objections to (A) the Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization Under Chapter 11 of the Bankruptcy
       Code and (B) the Debtors’ Assumption of Executory Contracts and Unexpired Leases.
4.

Weingarten’s Limited Objection to (1) Notice of Assumption of Executory Contracts and Unexpired Leases of Debtors and Related
Procedures, (2) Joint Prepackaged Chapter 11 Plan of Reorganization Under Chapter 11 of the Bankruptcy Code, and (3) Disclosure
Statement for the Joint Prepackaged Chapter 11 Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [D.I. 164]

ITEM                 OBJECTION                                              RESPONSE                                    STATUS

4A.    Weingarten objects to Section 8.1(a) of the See response to Item 2D above.                                 Disputed
       Plan because it permits the Debtors to
       “change their minds” and reject unexpired
       leases after the Confirmation Date.
       [Page 4-5, paragraphs 11-16, D.I. 164]

4B.    The Plan is ambiguous and may allow the The Debtors have added language to the Proposed Confirmation       The language in the
       Debtors to assume the benefits of all Order to address this objection, as discussed in paragraphs 135 of   Proposed
       unexpired leases without necessarily the Memorandum. See Proposed Confirmation Order ¶ 28(b).              Confirmation Order
       assuming all of the associated burdens, thus                                                               should resolve this
       violating section 1129(a)(1) of the                                                                        objection.
       Bankruptcy Code. The Plan should be
       amended to include language that makes
       clear that all terms and obligations of the
       assumed leases survive confirmation of the
       Plan without exception.
       [Pages 6-10, paragraphs 17-27, D.I. 164]

4C.    Section 8.2 of the Plan provides for the The Debtors have added language to the Proposed Confirmation The language in the
       assignment of leases without proper notice Order to address this objection, as discussed in paragraph 135 of Proposed
       or disclosure.                             the Memorandum. See Proposed Confirmation Order ¶ 28(d).          Confirmation Order
                                                                                                                    should resolve this
       [Pages 10-11, paragraphs 28-30, D.I. 164]
                                                                                                                    objection.




                                                                   9
5.

4545 Kennedy, LLC’s Limited Objection to (1) Notice of Assumption of Executory Contracts and Unexpired Leases of Debtors and
Related Procedures, (2) Joint Prepackaged Chapter 11 Plan of Reorganization Under Chapter 11 of the Bankruptcy Code, and (3)
Disclosure Statement for the Joint Prepackaged Chapter 11 Plan of reorganization Under Chapter 11 of the Bankruptcy Code [D.I.
190]

ITEM                 OBJECTION                                                 RESPONSE                                       STATUS

5A.    Section 8.1(a) of the Plan permits the See response to Item 2D above.                                             Disputed
       Debtors to “change their mind” and reject
       the landlord’s lease after the Confirmation
       Date.
       [Page 4, paragraphs 10-15, D.I. 190]

5B.    Sections 1.17, 8.3, 10.2, 10.3, 10.5 and 10.6 The Debtors have added language to the Proposed Confirmation        The language in the
       of the Plan contain language that allows the Order to address this objection, as discussed in paragraphs 135 of   Proposed
       Debtors to assume the benefits of their the Memorandum. See Proposed Confirmation Order ¶ 28(b).                  Confirmation Order
       unexpired lease with the landlord without                                                                         should resolve this
       necessarily assuming all of the associated                                                                        objection.
       burdens, thus violating section 1129(a)(1)
       of the Bankruptcy Code. The Plan should
       be amended to include language that makes
       clear that all terms and obligations of any
       assumed leases survive confirmation of the
       Plan without exception.
       [Pages 6-9, paragraphs 16-26, D.I. 190]

5C.    Section 8.2 of the Plan provides for the The Debtors have added language to the Proposed Confirmation The language in the
       assignment of the landlord’s lease without Order to address this objection, as discussed in paragraph 135 of Proposed
       proper notice or disclosure.               the Memorandum. See Proposed Confirmation Order ¶ 28(d).          Confirmation Order
                                                                                                                    should resolve this
       [Page 10, paragraphs 27-29, D.I. 190]
                                                                                                                    objection.




                                                                    10
6.

Spring Creek Improvements, LLC, Fairview Heights Improvements, LLC, Agree Limited Partnership, Ramco West Oaks II, LLC, and
Villa View, LLC’s Limited Objection to (1) Notice of Assumption of Executory Contracts and Unexpired Leases of Debtors and
Related Procedures, (2) Joint Prepackaged Chapter 11 of the Bankruptcy Code, and (3) Disclosure Statement for the Joint
Prepackaged Chapter 11 Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [D.I. 191]

ITEM                 OBJECTION                                                RESPONSE                                       STATUS

6A.    Section 8.1(a) of the Plan permits the See response to Item 2D above.                                            Disputed
       Debtors to “change their mind” and leases
       after the Confirmation Date.
       [Page 9, paragraphs 25-29, D.I. 191]
       The landlords also object on disclosure
6B.                                                 The Debtors believe that the assumption procedures are clearly Disputed
       grounds in that the Debtors should be
                                                    set forth in the Plan, Disclosure Statement and the Proposed
       required to clearly articulate their
                                                    Confirmation Order and that no clarification is required.
       interpretation regarding the assumption
       procedures.

       [Page 9, paragraph 29, D.I. 191]
6C.    Sections 8.3, 10.3 and 10.6 of the Plan The Debtors have added language to the Proposed Confirmation             The language in the
       allow the Debtors to assume the benefits of Order to address this objection, as discussed in paragraphs 135 of   Proposed
       all unexpired leases without necessarily the Memorandum. See Proposed Confirmation Order ¶ 28(b).                Confirmation Order
       assuming all of the associated burdens, thus                                                                     should resolve this
       violating section 1129(a)(1) of the                                                                              objection.
       Bankruptcy Code.        The Plan or the
       Confirmation Order should clarify that the
       Debtors are fully and unconditionally
       obligated to perform all of their obligations
       under leases post-confirmation.
       [Pages 9-11, paragraphs 30-37 D.I. 191]




                                                                    11
Spring Creek Improvements, LLC, Fairview Heights Improvements, LLC, Agree Limited Partnership, Ramco West Oaks II, LLC, and
Villa View, LLC’s Limited Objection to (1) Notice of Assumption of Executory Contracts and Unexpired Leases of Debtors and
Related Procedures, (2) Joint Prepackaged Chapter 11 of the Bankruptcy Code, and (3) Disclosure Statement for the Joint
Prepackaged Chapter 11 Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [D.I. 191]

ITEM                 OBJECTION                                               RESPONSE                                      STATUS

6D.    Section 8.2 of the Plan provides for the The Debtors have added language to the Proposed Confirmation The language in the
       assignment of leases without proper notice Order to address this objection, as discussed in paragraph 135 of Proposed
       or disclosure.                             the Memorandum. See Proposed Confirmation Order ¶ 28(d).          Confirmation Order
                                                                                                                    should resolve this
       [Page 11, paragraphs 38-40, D.I. 191]
                                                                                                                    objection.


7.

Limited Objection and Reservation of Rights of Salesforce.com, Inc. to the Assumption and Assignment of Executory Contracts and
Release [D.I. 184] and Declaration of Kevin Ramirez in Support of the Limited Objection and Reservation of Rights of
Salesforce.com, Inc. to the Assumption and Assignment of Executory Contracts [D.I. 185]

ITEM                 OBJECTION                                               RESPONSE                                     STATUS

7A.    The Debtors are required to pay               Salesforce has agreed to withdraw its objection upon payment of Pending resolution
       $351,710.49 (the “Salesforce Cure             the Salesforce Cure Amount. The Debtors have paid the
       Amount”) to cure the default under their      Salesforce Cure Amount and are awaiting confirmation that
       contract    with     salesforce.com    (the   payment has been received.
       “Salesforce      Contract”),     and    the
       Confirmation Order should condition the
       effectiveness of the Debtors’ assumption of
       the Salesforce Contract on payment of the
       Salesforce Cure Amount.
       [Page 6, paragraph 11, D.I. 184]
       [Page 10, paragraph C.1, D.I. 184]




                                                                    12
Limited Objection and Reservation of Rights of Salesforce.com, Inc. to the Assumption and Assignment of Executory Contracts and
Release [D.I. 184] and Declaration of Kevin Ramirez in Support of the Limited Objection and Reservation of Rights of
Salesforce.com, Inc. to the Assumption and Assignment of Executory Contracts [D.I. 185]

ITEM                 OBJECTION                                            RESPONSE                                STATUS

7B.    If the Salesforce Contract is assumed and See response to Item 7A above.                             Pending resolution
       assigned, then the identity of the assignee
       must be disclosed to salesforce.com along
       with evidence of adequate assurance of
       future performance, including the payment
       of future amounts under the Salesforce
       Contract of not less than $1,500,470.44.
       [Page 8, paragraphs 15-16, D.I. 184]
       [Page 10, paragraph C.2, D.I. 184]

7C.    The Confirmation Order should contain See response to Item 7A above.                                 Pending resolution
       specific findings of fact regarding the
       Salesforce Contract.
       [Pages 9-10, paragraph A, D.I. 184]

7D.    The Confirmation Order should provide See response to Item 7A above.                                 Pending resolution
       that the release in Section 10.6(b) of the
       Plan shall not be effective with respect to
       salesforce.com, the asserted cure amount or
       the Salesforce Contract unless and until the
       Salesforce Cure Amount has been paid in
       full.
       [Page 10, paragraph C.3, D.I. 184]


8.




                                                                 13
Joinder of Washington Prime Group Inc. to the Limited Objection of Certain Landlords to the Debtors’ Proposed Joint Prepackaged
Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [D.I. 231]

ITEM                 OBJECTION                                          RESPONSE                                    STATUS

8A.    Washington Prime Group, Inc. joins and See responses to Items 2C, 2D and 2E above.                     See status of Items
       incorporates by reference the arguments in                                                             2C, 2D and 2E
       Weingarten’s Limited Objection [D.I. 164,                                                              above
       Item 4 above].
       [Page 3, paragraphs 8-11, D.I. 231]


9.

Limited Objection, Joinder and Reservation of Rights of Cumberland Avenue Plaza, L.L.C. to the Debtors’ (I) Proposed Joint
Prepackaged Plan of Reorganization Under Chapter 11 of the Bankruptcy Code, and (II) Disclosure Statement for Joint Prepackaged
Chapter 11 Plan of Reorganization of David’s Bridal, Inc. and its Affiliated Debtors [D.I. 233]

ITEM                 OBJECTION                                          RESPONSE                                    STATUS

9A.    Section 4.6(b) of the Plan should be The Debtors submit that Section 4.6(b) of the Plan is clear on its Disputed
       amended to clarify that the holders of face and that no changes are necessary to clarify the treatment of
       Allowed General Unsecured Claims, Allowed General Unsecured Claims.
       including holders of claims arising from
       lease rejections shall be paid in full and
       unimpaired.
       [Page 3, paragraphs 7-8, D.I. 233]




                                                               14
Limited Objection, Joinder and Reservation of Rights of Cumberland Avenue Plaza, L.L.C. to the Debtors’ (I) Proposed Joint
Prepackaged Plan of Reorganization Under Chapter 11 of the Bankruptcy Code, and (II) Disclosure Statement for Joint Prepackaged
Chapter 11 Plan of Reorganization of David’s Bridal, Inc. and its Affiliated Debtors [D.I. 233]

ITEM                 OBJECTION                                               RESPONSE                                      STATUS

9B.    The collateral should not include liens The Debtors do not intend to grant the exit financing lenders liens Pending resolution
       against the landlord’s lease, and the exit against the Debtors’ leases or provide them with rights of entry or
       financing lenders should not be granted occupancy in violation of applicable non-bankruptcy law.
       rights of entry or occupancy. The exit
       financing should not be secured by a lien
       against the landlord’s lease of non-
       residential property, and should not permit
       rights of entry without landlord consent.
       [Pages 3-5, paragraphs 9-13, D.I. 233]

9C.    The Debtors cannot enter into any The Debtors do not believe that the landlord’s requested Disputed
       restructuring transactions, as contemplated prohibition against restructuring transactions is appropriate.
       by Section 5.10 of the Plan, which are not
       permitted by the landlord’s lease.
       [Page 5, paragraph 14, D.I. 233]

9D.    Cumberland Avenue Plaza, L.L.C.’s rights The Debtors have added language to the Proposed Confirmation          The language in the
       of setoff, recoupment and subrogation must Order to address this objection, as discussed in paragraph 135 of   Proposed
       be preserved. Sections 6.7 and 10.5 of the the Memorandum. See Proposed Confirmation Order ¶ 35.               Confirmation Order
       Plan should not diminish the ability of the                                                                    should resolve this
       landlords to exercise such rights.                                                                             objection.
       [Page 6-7, paragraphs 15-19, D.I. 233]

9E.    Any assignment of the landlord’s lease The Debtors have added language to the Proposed Confirmation The language in the
       under the Plan must be done with notice Order to address this objection, as discussed in paragraph 135 of Proposed
       and adequate assurance to the landlord  the Memorandum. See Proposed Confirmation Order ¶ 28(d).          Confirmation Order
                                                                                                                 should resolve this
       [Pages 7-8, paragraphs 7-21, D.I. 233]
                                                                                                                 objection.



                                                                   15
Limited Objection, Joinder and Reservation of Rights of Cumberland Avenue Plaza, L.L.C. to the Debtors’ (I) Proposed Joint
Prepackaged Plan of Reorganization Under Chapter 11 of the Bankruptcy Code, and (II) Disclosure Statement for Joint Prepackaged
Chapter 11 Plan of Reorganization of David’s Bridal, Inc. and its Affiliated Debtors [D.I. 233]

ITEM                 OBJECTION                                              RESPONSE                                      STATUS

9F.    The Debtors and/or Reorganized Debtors See response to Item 2D above                                          Disputed
       cannot alter the treatment of the landlord’s
       lease after entry of an order confirming the
       Plan. Specifically, Section 8.8(d) of the
       Plan violates section 365(d)(4) of the
       Bankruptcy Code by impermissibly
       extending the time period for rejecting
       leases beyond the Confirmation Date.
       [Page 8, paragraphs 22-23, D.I. 233]

9G.    Any assumption of the landlord’s lease The Debtors have added language to the Proposed Confirmation           The language in the
       must be cum onere with the Debtor or the Order to address this objection, as discussed in paragraphs 135 of   Proposed
       Reorganized Debtor assuming liability for the Memorandum. See Proposed Confirmation Order ¶ 28(b).            Confirmation Order
       all obligations for rent that has accrued but                                                                 should resolve this
       which is not yet billed or due, maintenance                                                                   objection.
       charges, and indemnity obligations.
       Section 8.1(b) of the Plan should be
       clarified to preserve claims as to not yet
       accrued charges under leases post-
       confirmation.
       [Page 9, paragraphs 24-26, D.I. 233]




                                                                  16
Limited Objection, Joinder and Reservation of Rights of Cumberland Avenue Plaza, L.L.C. to the Debtors’ (I) Proposed Joint
Prepackaged Plan of Reorganization Under Chapter 11 of the Bankruptcy Code, and (II) Disclosure Statement for Joint Prepackaged
Chapter 11 Plan of Reorganization of David’s Bridal, Inc. and its Affiliated Debtors [D.I. 233]

ITEM                 OBJECTION                                                RESPONSE                                     STATUS

9H.    Section 10.6(b) of the Plan does not           The Court-approved notice of the Combined Hearing               The Debtors do
       provide for a consensual release and           provided a mechanism by which Unimpaired Creditors could        not believe that
       creditor claims are not unimpaired if the      opt out of the releases in the Plan by filing an objection.     there is a live
       creditors are required to object in order to   Consistent with that mechanism, because of this specific        controversy with
       be excluded as releasing parties.              objection, Cumberland Avenue Plaza, L.L.C. will not be          respect to this
       [Page 10, paragraph 27, D.I. 233]              deemed to have granted the releases in Section 10.6(b) of the   objection given
                                                      Plan.                                                           that the releases in
                                                                                                                      Section 10.6(b) of
                                                                                                                      the Plan will not
                                                                                                                      apply to
                                                                                                                      Cumberland.

10.
Joinder of Madison Waldorf LLC to Weingarten’s Limited Objection to (1) Notice of Assumption of Executory Contracts and
Unexpired Leases of Debtors and Related Procedures, (2) Joint Prepackaged Chapter 11 Plan of Reorganization Under Chapter 11 of
the Bankruptcy Code, and (3) Disclosure Statement for the Joint Prepackaged Plan of Reorganization Under Chapter 11 of the
Bankruptcy Code. [D.I. 234]

ITEM                 OBJECTION                                                RESPONSE                                     STATUS

10A.   Madison Waldorff LLC joins and See responses to Items 2C, 2D and 2E above                                      See status of Items
       incorporates by reference the arguments                                                                        2C, 2D and 2E
       articulated by Weingarten’s Limited                                                                            above.
       Objection [D.I. 164, Item 4 above].
       [Pages 1-2, paragraphs 1-3, D.I. 234]




                                                                     17
11.
Comenity Capital Bank’s Limited Objection and Reservation of Rights with Respect to (1) the Notice of Assumption of Executory
Contracts and Unexpired Leases of Debtors and Related Procedures and (2) the Proposed Joint Prepackaged Plan of Reorganization
Under Chapter 11 of the Bankruptcy Code. [D.I. 246]

ITEM                 OBJECTION                                           RESPONSE                                  STATUS

11A.   Comenity’s Program Agreement with the The Debtors have agreed in principle with Comenity to resolve Resolution Pending
       Debtors should be specifically identified as this objection and are currently working on language for the
       an assumed executory contract                Proposed Confirmation Order to document such resolution.
       [Pages 9-10, D.I. 246]

11B.   The Debtors must cure certain asserted See response to Item 11A above                                 Resolution Pending
       defaults under the Program Agreement with
       a letter of credit and/or reserve the amount
       of current and future Pre-Funded
       Transactions.
       [Pages 10-11, D.I. 246]

11C.   The Debtors must provide Comenity with See response to Item 11A above                                 Resolution Pending
       adequate assurance of future performance.
       [Pages 11-12, D.I. 246]

11D.   If Comenity’s Program Agreement with the See response to Item 11A above                               Resolution Pending
       Debtors is assumed, the Debtors cannot
       reject the program agreement after plan
       confirmation.
       [Pages 12-13, D.I. 246]




                                                                18
Comenity Capital Bank’s Limited Objection and Reservation of Rights with Respect to (1) the Notice of Assumption of Executory
Contracts and Unexpired Leases of Debtors and Related Procedures and (2) the Proposed Joint Prepackaged Plan of Reorganization
Under Chapter 11 of the Bankruptcy Code. [D.I. 246]

ITEM                 OBJECTION                                           RESPONSE                                  STATUS

11E.   If Comenity’s Program Agreement with the See response to Item 11A above                               Resolution Pending
       Debtors is assumed, the Debtors must
       assume all of the contract’s burdens; the
       Debtors cannot selectively eliminate certain
       obligations under the Program Agreement.
       [Pages 13-15, paragraphs 26-30, D.I. 246]

11F.   The Debtors cannot assume and assign See response to Item 11A above                                   Resolution Pending
       Comenity’s Program Agreement with the
       Debtors without proper disclosure and
       protection of Comenity’s rights.
       [Page 15, paragraph 31, D.I. 246]




                                                                19
III.   Objections to the Debtors’ Assumption of Executory Contracts and Unexpired Leases
12.
Limited Objection and Reservation of Rights of Cumberland Avenue Plaza, L.L.C. to the Debtors’ Notice of Assumption of Executory
Contracts and Unexpired Leases of Debtors and Related Procedures [D.I. 186]

ITEM                  OBJECTION                                           RESPONSE                                    STATUS

12A.   The Plan does not require notice of any     The Debtors have added language to the Proposed The language in the
       proposed assignment nor does the Plan       Confirmation Order to address this objection, as discussed in Proposed Confirmation
       require the proposed assignee to provide    paragraph 135 of the Memorandum.              See Proposed Order should resolve
       adequate assurance of future performance.   Confirmation Order ¶ 28(d).                                   this objection.
       [Pages 2-3, paragraphs 7-8, D.I. 186 ]



12B.   The Debtor’s proposed cure amount of $0.00 The Debtors are working with the Cumberland Avenue Plaza Resolution pending.
       is subject to change through and including to reconcile any outstanding Cure Amount.
       the date of assumption.
       [Page 3, paragraph 9, D.I. 186]

12C.   The Debtors must assume liability for The Debtors have added language to the Proposed The language in the
       accrued but unbilled or not due rent and Confirmation Order to address this objection, as discussed in Proposed Confirmation
       charges as well as indemnity obligations. paragraphs 135 of the Memorandum.            See Proposed Order should resolve
                                                 Confirmation Order ¶ 28(b).                                  this objection.
       [Pages 3-4, paragraphs 10-13 D.I. 186]

13.




                                                                 20
CBL & Associates Management, Inc.’s (“CBL”) Limited Objection to Debtor’s Stated Cure Amounts [D.I. 192]

ITEM                  OBJECTION                                        RESPONSE                                   STATUS

13A.   As a condition to assuming the landlords’ The Debtors and CBL have agreed upon the Cure Amounts for Pending resolution
       leases, the Debtors must pay the landlords’ CBL’s lease. CBL has agreed to withdraw its objection once
       attorney’s fees and expenses.               payment of the Cure Amounts is received, subject to entry of
                                                   the Proposed Confirmation Order containing language that
       [Page 3, paragraph 12, D.I. 192]
                                                   resolves Items 12B and 12C below.

13B.   The Debtors’ proposed Cure Amounts are See response Item 12A above.                                 Pending resolution
       objected to and rights to file supplementary
       cure objections are reserved.
       [Page 3, paragraphs 13-15, D.I. 192]

13C.   The Debtors must pay all Cure Amounts See response Item 12A above.                                  Pending resolution
       with respect to the landlords’ leases owed
       from December 11, 2018 through the
       effective date of assumption, including
       amounts to be invoiced after December 11,
       2018.
       [Pages 3-4, paragraph 15, D.I. 192]

14.




                                                               21
Limited Objection of Washington Prime Group Inc. to the Notice of Assumption of Executory Contracts and Unexpired Leases of
Debtors and Related Procedures [D.I. 193]

ITEM                  OBJECTION                                               RESPONSE                                    STATUS

14A.   The Cure Amount under the Debtors’ leases       The Debtors agree with the Cure Amount asserted in the       The language in the
       with landlords represented by Washington        objection. Further, the Debtors have added language to the   Proposed Confirmation
       Prime Group Inc. is $2,199.51, and the          Proposed Confirmation Order to address this objection, as    Order should resolve
       Debtors remain liable for fees that accrue in   discussed in paragraphs 135 of the Memorandum. See           this objection.
       the future. The Debtors’ assumption of their    Proposed Confirmation Order ¶ 28(b).
       leases with landlords represented by
       Washington Prime Group Inc. must be
       conditioned on the Debtors’ compliance
       with section 365 of the Bankruptcy Code
       and the payment of all amounts due and
       owing under the leases through the effective
       date of the assumption.
       [Page 3, paragraphs 9-11, D.I. 193]

14B.   Under their leases with landlords               The Debtors have added language to the Proposed The language in the
       represented by Washington Prime Group,          Confirmation Order to address this objection, as discussed in Proposed Confirmation
       the Debtors are liable for certain              paragraphs 135 of the Memorandum.             See Proposed Order should resolve
       indemnification       and       contribution    Confirmation Order ¶ 28(b).                                   this objection.
       obligations, attorney’s fees and may be
       liable for certain other unknown claims,
       including year-end       adjustments     and
       reconciliation charges.     Each of these
       obligations must be assumed, paid and
       otherwise cured by the Debtors if the leases
       are to be assumed under the Plan.
       [Page 3, paragraph 12-15, D.I. 193]


15.



                                                                     22
Limited Objection of Brookfield Properties Retail Group, Hines Real Estate Investment Trust, Inc., Philips International Holding
Corp., and Site Centers Corp. to the Notice of Assumption of Executory Contracts and Unexpired Leases of Debtors and Related
Procedures [D.I. 197]

ITEM                   OBJECTION                                                RESPONSE                                        STATUS

15A.    The Debtors are obligated to cure all           The Debtors were only informed of the Landlords’ asserted        The Debtors are
        defaults prior to the assumption of leases to   Cure Amounts on December 28, 2018. The Debtors do not yet        currently investigating
        which Brookfield Properties Retail Group,       agree with the Cure Amounts that have been asserted and may      the asserted Cure
        Hines Real Estate Investment Trust, Inc.,       dispute certain asserted amounts. To the extent a dispute        Amounts by the
        Philips International Holding Corp., and        exists, the Debtors believe it should be handled in accordance   Landlords and may
        SITE Centers Corp. (collectively, the           with the Plan and the Proposed Confirmation Order. Further,      dispute certain
        “Landlords”) are counterparties. The Cure       the Debtors have added language to the Proposed                  amounts.
        Amounts have yet to be reconciled with the      Confirmation Order to address this objection, as discussed in
        Debtors. The Landlords reserve the right to     paragraphs 135 of the Memorandum.               See Proposed
        adjust the Cure Amounts to include accruals     Confirmation Order ¶ 28(b).
        for monthly rent, maintenance costs, taxes,
        insurance costs and attorneys’ fees.
        [Page 3, paragraphs 7-9, D.I. 197]

15B.    The Debtors, as well as any of their            The Debtors have added language to the Proposed The language in the
        assignees, are obligated to provide adequate    Confirmation Order to address this objection, as discussed in Proposed Confirmation
        assurance of future performance under all       paragraphs 135 of the Memorandum.             See Proposed Order should resolve
        leases to which the Landlords are               Confirmation Order ¶ 28(b).                                   this objection.
        counterparties by satisfying any adjustment
        amounts due in accordance with the terms of
        the leases, regardless of whether such
        amounts were incurred before or after
        assumption or assignment. In addition, the
        Debtors must comply with all contractual
        obligations to indemnify the Landlords by
        either assuming all responsibility for such
        claims or purchasing adequate insurance.
        [Page 3-4, paragraph 9-13, D.I. 197]



                                                                       23
16.


Limited Objection, Joinder and Reservation of Rights of Levin Management Corporation to the Notice of Assumption of Executory
Contracts and Unexpired Leases of Debtors and Related Procedures [D.I. 204]

ITEM                  OBJECTION                                              RESPONSE                                    STATUS

16A.   The Debtors must cure all defaults prior to    The Debtors have added language to the Proposed The language in the
       assuming or assigning their lease with Levin   Confirmation Order to address this objection, as discussed in Proposed Confirmation
       Management       Corporation,      including   paragraphs 135 of the Memorandum.             See Proposed Order should resolve
       attorneys’ fees and pecuniary damages          Confirmation Order ¶ 28(b).                                   this objection.
       resulting from the Debtors’ default. Any
       assumption of the lease must be cum onere,
       accepting all benefits and burdens of the
       lease.
       [Page 2-3, paragraphs 7-10, D.I. 204]

17.

Limited Objection of KIR Maple Grove L.P., KIR Tukwila, L.P., 280 Metro Limited Partnership and Amerishop Suburban, L.P. to
Debtors’ Notice of Assumption of Unexpired Leases of Debtors and Related Procedure [D.I. 225]

ITEM                  OBJECTION                                              RESPONSE                                    STATUS

17A.   The Debtors must pay all outstanding cures     The Debtors have agreed upon the outstanding Cure Amount      Pending resolution
       associated with the properties they lease      owing with respect to this objection. The landlords have
       from the objecting landlords.      As of       agreed to withdraw their objection upon payment of the Cure
       12/21/18, the parties are yet to resolve       Amount. The Debtors are awaiting confirmation that the Cure
       potential cure objections.                     Amount has been received.
       [Page 2, paragraphs 5-6, D.I. 225]




                                                                    24
Limited Objection of KIR Maple Grove L.P., KIR Tukwila, L.P., 280 Metro Limited Partnership and Amerishop Suburban, L.P. to
Debtors’ Notice of Assumption of Unexpired Leases of Debtors and Related Procedure [D.I. 225]

ITEM                  OBJECTION                                                RESPONSE                                    STATUS

17B.   The undersigned landlords join the See response to Item 16A above.                                             Pending resolution
       objections of other landlords to the extent
       they are not inconsistent with the objections
       herein.
       [Page 2, paragraphs 7, D.I. 225]

18.

Limited Objection of ARC CTCHRNC001, LLC, ARC SSSDLLA001, LLC, Brixmor Operating Partnership LP, Centerpoint
Development Company L.L.C., Federal Realty Investment Trust, Gateway Pinole Vista, LLC, Manana-DCIT, LLC, PGIM Real
Estate, R46 Realty Associates, L.P., Starwood Retail Partners, LLC, The Macerich Company and Weitzman to the Notice of
Assumption of Executory Contracts and Unexpired Leases of Debtors and Related Procedures [D.I. 229]

ITEM                  OBJECTION                                                RESPONSE                                    STATUS

18A.   The Debtors’ Cure Notice fails to provide        The Debtors have added language to the Proposed The language in the
       for the payment of all obligations due under     Confirmation Order to address this objection, as discussed in Proposed Confirmation
       the leases, including non-monetary defaults,     paragraphs 135 of the Memorandum.             See Proposed Order should resolve
       year-end adjustments to expenses such as         Confirmation Order ¶ 28(b).                                   this objection.
       taxes, common area maintenance and
       insurance, as well as accruing attorneys’ fees
       associated with the chapter 11 case.
       [Pages 3-8, paragraphs 5-14, D.I. 229]




                                                                      25
IV.    Objections to the Debtor’s Combined (1) Determination of the Adequacy of Their Disclosure Statement and (2)
       Confirmation of their Proposed Join Prepackaged Plan of Reorganization Including but not Limited to the Releases
       Contained in The Plan
19.
Objections and Reservation of Rights of Jenny Yoo Collection, Inc. to the Debtors Sought After Combined (1) Determination of the
Adequacy of their Disclosure Statement and (2) Confirmation of Their Proposed Joint Prepackaged Plan of Reorganization Including
but not Limited to the Releases Contained in the Plan [D.I. 238]

ITEM                  OBJECTION                                                  RESPONSE                                        STATUS

19A.   The Plan’s injunction, and related provisions    The Proposed Confirmation Order contains language that             The language in the
       are inconclusively ambiguous. Specifically,      clarifies that the release provisions of the Plan do not impair    Proposed Confirmation
       Sections 10.3 and 10.5 of the Plan are           Jenny Yoo’s litigation claims against the Debtors. See             Order should resolve
       contrary to the terms of Section 7.1. Jenny      Proposed Confirmation Order ¶ 39.                                  this objection.
       Yoo interprets the release provisions of the
       Plan as significantly impairing its ability to
       pursue legal claims against the Debtors.
       [Pages 14-15, paragraphs 27-29, D.I. 238]

19B.   The Plan provides an insufficient basis for      The Court-approved notice of the Combined Hearing provided         The language in the
       allowing third party releases and                a mechanism by which Unimpaired Creditors could opt out of         Proposed Confirmation
       corresponding injunction terms as they           the releases in the Plan by filing an objection. Consistent with   Order should resolve
       pertain to CD&R, which Jenny Yoo alleges         that mechanism, at the request of Jenny Yoo, the Debtors have      this objection.
       conspired with the Debtors to infringe upon      added language to the Proposed Confirmation Order clarifying
       Jenny Yoo’s intellectual property rights.        that Jenny Yoo will not be deemed to have granted the release
                                                        in Section 10.6(b) of the Plan.
       [Page 15-19, paragraphs 30-38, D.I. 238]

19C.   The Third Circuit has not yet decided            As reflected in paragraphs 62 to 86 of the Memorandum, the         The language in the
       whether bankruptcy courts have the               Debtors seek approval of the Plan Releases only on a               Proposed Confirmation
       constitutional authority to authorize non-       consensual basis. Further, as noted above, Jenny Yoo will not      Order renders this
       consensual third party releases.                 be deemed to have granted the releases in Section 10.6(b) of       objection moot.
                                                        the Plan.
       [Pages 19-22, paragraphs 39-45, D.I. 238].




                                                                        26
Objections and Reservation of Rights of Jenny Yoo Collection, Inc. to the Debtors Sought After Combined (1) Determination of the
Adequacy of their Disclosure Statement and (2) Confirmation of Their Proposed Joint Prepackaged Plan of Reorganization Including
but not Limited to the Releases Contained in the Plan [D.I. 238]

ITEM                 OBJECTION                                              RESPONSE                                      STATUS

19D.   The plan is unconfirmable because it As noted in the response to Item 18A above, the Plan did                The language in the
       provides no opportunity for creditors to opt provide a mechanism for Unimpaired Creditors to opt out of      Proposed Confirmation
       out of the third-party release.              the Plan’s third-party release, which Jenny Yoo has exercised   Order renders this
                                                    by filing its objection.                                        objection moot.
       [Pages 22-23, paragraphs 46-48, D.I. 238]




                                                                   27
